Citation Nr: 1117126	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  03-05 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, West Virginia


THE ISSUE

Entitlement to the payment or reimbursement of the cost of unauthorized medical treatment and services rendered from October 10, 2000 to October 13, 2000. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active duty from April 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 decision by the Department of Veterans Affairs Medical Center (VAMC) in Martinsburg, West Virginia. 

The Veteran seeks reimbursement for unauthorized medical expenses, dated from October 10, 2000 to October 13, 2000, for gastric bypass Roux-en-Y gastrojejunostomy and cholecystectomy, including all ancillary bills, performed at a private hospital. 

The Veteran testified before the undersigned Acting Veterans Law Judge in July 2004.   

The Board remanded this matter in October 2004, February 2007, and June 2008.  The October 2004 Board remand noted that (1) it is not clear whether or not the Veterans Claims Assistance Act of 2000 (VCAA) applies to a claim for payment or reimbursement of unauthorized medical expenses; (2) the Veteran alleged that in March 2000 the Baltimore, Maryland VA Medical Center indicated that VA did not perform the type of surgery he needed and later underwent in October 2000 (for which he now seeks reimbursement) and, so, a VA facility was not then feasibly available; and (3) records from January 2000 to October 2000 of the VA Medical Centers in Martinsburg and Baltimore were not of record but should be obtained.  The case was also remanded to obtain all records of a private physician who had submitted a supporting September 2001 statement and for a VA examination as to whether it was at least as likely as not that the October 2000 surgery was for a medical emergency of such nature that delay would have been hazardous to the life or health and whether that type of surgery was unavailable at the Baltimore VAMC.  

In November 2006, the Board denied the Veteran's motion for another hearing.  

A January 2007 Board decision denied special monthly compensation (SMC) based on loss of use of a creative organ, secondary to service-connected posttraumatic stress disorder (PTSD), and denied SMC based on loss of use of a creative organ as a result of exposure to herbicides. 

The February 2007 Board remand noted that the record did not demonstrate that the Veteran was provided VCAA notice, that treatment records from VA medical centers in Martinsburg and Baltimore from January to November 2000 had not been obtained, and no VA medical opinion was obtained as to whether the October 2000 surgery was for "a medical emergency" such that delay would have been hazardous to the Veteran's life or health.  The case was remanded for compliance with the prior remand requests.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The June 2008 Board remand noted the Veteran's claim file was not forwarded to the Board and that based on the records in the folder of the VHA Medical Appeal that (1) the Veteran had not been provided VCAA notice, (2) the only VA records obtained were from September to November 2000 from the VA facility in Martinsburg; and (3) a VA medical opinion was not obtained.  The case was again remanded for VCAA compliance, to obtain records of January to November 2000 from the Baltimore VA Medical Center, and for a VA medical opinion (as previously requested).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING- OF FACT

The record is not clear as to whether the Veteran was informed that he had been rejected for VA gastric bypass surgery but, from a layperson's viewpoint, the Veteran reasonably believed that delay in having gastric bypass surgery at a private facility, which was done at a private medical facility in October 2000 without prior VA authorization, would have been hazardous to his life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of unauthorized medical treatment and services rendered from October 10, 2000 to October 13, 2000, are met.  38 U.S.C. § 1728 (West 2002); 38 U.S.C.A. § 17.120, 17.1002 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

VA outpatient treatment (VAOPT) records from the Baltimore, Maryland, VA Medical Center have not been obtained (despite requests for these records in three Board remands).  

VAOPT records from the Martinsburg VA Medical Center show in February 2000 that the Veteran called to check on the status of his off-station referral related to gastric bypass surgery.  His call was returned and a message left that he was scheduled for evaluation in Baltimore on March 2nd.  A March 1, 2000, OPT record notes that he was to be evaluated.  A March 2, 2000, record indicates that he had a history of a coronary artery bypass graft in 1994, hypertension, hypothyroidism, multiple sclerosis, and sleep apnea but presented for gastric bypass surgery to relieve his sleep apnea.  He had a history of a septoplasty, weight loss, CPAP, bi-PAP, and "UPPP" all of which were unsuccessful.  He now wished to have gastric bypass to assist with weight loss and improve his sleep apnea.  A discussion was to be had with Dr. B. as to whether this procedure was appropriate for the Veteran.  A March 10, 2000, note states that the Veteran reported that the Baltimore VA Medical Center did not "do the surgery for his sleep problem at this time and said maybe by this summer they would be able to contact "br" [Dr.] B. for this." The Veteran was concerned that this be done by summer as he was having problems in school due to "this" problem" and he would go higher [apparently within VA's medical system] if he did not get any action.  

A March 14, 2000, OPT record indicates that the Veteran was seen by a physician and a psychologist requesting a letter to another physician in Durham, North Carolina, as to the Veteran's competency for the surgical procedure.  The Veteran was given the letter.  Another clinical note later that same day by a nurse indicates that the Veteran was applying for surgery for his sleep problems and needed some forms filled out.  

A March 16, 2000, OPT record indicates that the Veteran was to be referred for consultation on a fee-basis. He was requesting laparoscopic obesity surgery by a surgeon in Durham, North Carolina.  This record further notes that someone was to check into costs and other arrangements as well as to check into referral to the John Hopkins Hospital Sleep Apnea program to see if they had other treatment to offer but that the Veteran would probably attempt to refuse this.  

A March 20, 2000, OPT record shows that he was asking about forms and was told they needed approval from the medical directory.  The Veteran wished to know how long this would take.  

An April 14, 2000, OPT record reflects that a VA physician had found the Veteran "not" to be appropriate for the gastric bypass surgery for sleep apnea.  A notation of this was to be put into a progress note to "support out denial of his request that [VA] pay privately for this surgery."  

A July 6, 2000, OPT record shows the Veteran was seen for a follow-up of a variety of medical problems including central and obstructive sleep apnea, hyperlipidemia, chronic venous insufficiency, hypothyroidism, PTSD, and pulmonary emphysema.  He reported having done better since a recent change in his psychotropic medication but he still had many problems from his sleep apnea and had recently had to drop out of college. He was to be evaluated at the Winchester Surgical Clinic for a possible gastroplasty to aid in his efforts to lose weight and reduce his obesity.  He was evaluated for a recent knee injury.  The plan was to continue his current medications and plans for surgery to help reduce his morbid obesity.  

In October 2000 the Veteran underwent a gastric bypass Roux-en-Y gastrojejunostomy and cholecystectomy at the Winchester Medical Center by Dr. G. B. 

In an August 2001 letter from Dr. G. B. (who performed the Veteran's October 2000 surgery) to an attorney it was reported that bariatric surgery for control of morbid obesity with co-morbid factors such as sleep apnea, dyspnea on exertion, joint problems, hypertension, and diabetes was an elective procedure.  There were some surgeons who did not feel that it should be done on patients over the age of 50, although there were other institutions that had reported that people in their 50s and 60s had shown some improvement in symptoms, but not as effective as in patients in their 20 and 30s.  When first seen by Dr. G. B., the Veteran had not opposed Dr. G.B.'s recommendation for performing surgery and, thus, the surgery was done.  A subsequent study had apparently shown some improvement of the Veteran's sleep apnea disorder, and this would be attributable to the weight loss from the October 2000 surgery.  In response to a question the attorney had posed regarding whether the refusal to do the surgery was a violation of the standard of care, Dr. G.B. had indicated that it was not a violation of the standard of care since the procedure was elective.  "There may not be a surgeon in the VA System doing this type of surgery" but Dr. G. B. felt that referral to an experienced bariatric surgeon would have been appropriate, based on the patient's knowledge that he had obtained from the Internet and other sources.  Dr. G. B. did not believe that it constituted negligence. 

A September 2001 statement from the Veteran's private physician, Dr. S. P., reflects that the Veteran had been the physician's patient since April 2000.  He had had multiple medical problems, including coronary artery disease, hyperlipidemia, sleep apnea, hypothyroidism, and morbid obesity.  He believed that many of his problems resulted from his obesity and had tried for many years to use diet and exercise to lose weight. He had not been successful with diet and exercise, and was interested in surgery to help his obesity.  He had not been able to have the surgery at the VA hospital where he had been receiving care.  After reviewing his old medical records, the physician believed that the Veteran's medical condition could be improved if his obesity was treated.  The physician had referred the Veteran to a surgeon, Dr. G. B, who, in the past, had performed successful gastric bypass surgery on a few patients of Dr. S. P.  The Veteran had gastric bypass surgery in October 2000.  He had done well since then and had lost over 50 pounds.  He continued to control his diet and exercise.  Since the surgery, he had been able to stop many of the medications that he had been taking.  His blood pressure had reduced from 148/70 to 120/66.  A sleep study in 1998 had shown severe obstructive and central sleep apnea.  His latest sleep study in August 2001 showed no sleep apnea.  

This physician stated that if the Veteran had received gastric bypass surgery sooner, his medical problems would have been better treated and he would not have had problems with sleep apnea and hypertension.  The physician believed that the Veteran should have had the gastric bypass surgery many years ago when he was a VA patient.  It was further stated that "[t]he failure to provide bypass surgery was a deviation from proper medical standards of care." 

At the July 2004 Board hearing, the Veteran testified that not only was he in receipt of a 100 percent schedular rating for PTSD but he had entered a vocational rehabilitation program at the Martinsburg VA Medical Center in October 1999.  Page 7 of that transcript.  Shortly after entering this vocational rehabilitation program he started taking college courses and at that time he began to have severe problems with sleep apnea, which interfered with his ability to participate in the college courses because of sleep deprivation which cause him to be unable to concentrate on his studies.  This became so bad that he had to withdraw from all four classes he had been taking.  At the time he was losing sleep, he was also gaining weight, which made him morbidly obese.  This reached the point that it was life-threatening.  In addition to having PTSD and chronic anxiety, he was afraid for his life.  He thus sought help from VA to reduce his weight and entered a weight loss program.  At that time his VA physician and his "CPC" team were not sure what VA had to offer but the physician knew that the Veteran could not be offered medication, e.g., a weight loss drug, but the physician stated that he would check into it and get a surgical consultation for the Veteran at the Baltimore VA Medical Center.  Page 9.  However, he had first tried other solutions and with the help of VA, and on his own, he had gone to one of the best sleep labs on the East Coast, at the University of Virginia.  While there he paid, at his own expense, to have two sleep studies performed and it was found that he not only had obstructive sleep apnea, which was caused by his excessive weight, but also had "central" sleep apnea which is a neurological form of sleep apnea.  Then, the Martinsburg VA Medical Center, working with the University of Virginia, tried putting the Veteran on a "CPAP" device but the Veteran was unable to tolerate it, and he had also tried a "bypath" device which is a "bi-level" CPAP device but he was unable to make the numerous adjustments required for this device.  Page 10.  So, his sleep apnea became progressively worse.  He had a "uvula palatoplasty" to remove soft palate tissue from his throat because with sleep apnea, a person's throat collapses, and the tissue blocks the air flow.  He paid for this at his own expense because VA did not perform this type of procedure.  He also had a septoplasty to clear a deviated nasal septum to see if that would help, but neither procedure had helped.  Page 11. 

The next thing to occur was that the Veteran found out about a "mini gastric bypass procedure" which was a last resort to relieve his sleep apnea.  He had spoken to physicians at the Martinsburg and Baltimore VA Medical Centers and was given a surgical consultation at Baltimore in March [2000].  Page 12.  Eventually, one VA physician, a Dr. B., stated that the Veteran would be contacted because the physician had to make further inquires about the matter but he never got back with the Veteran.  The Veteran had called his medical team in Martinsburg inquiring about the results of the consultation, sometimes day after day, but no one ever gave him an answer.  At this point, the Veteran was desperate, having fallen out of the spring semester at college and having steadily put on more weight.  So, he went to a private physician, Dr. S. P.  Pages 13-14.  The Veteran eventually found out, and was told, that the procedure was not available at VA Medical Centers.  At this point, the Veteran was afraid that he would die in his sleep, which is quite possible if a person has sleep apnea and is overweight, i.e., morbidly obese.  Dr. S. P. referred the Veteran to Dr. G. B, a bariatric surgeon at Winchester Medical Center.  Page 14.  Dr. G. B. evaluated the Veteran and found that the procedure, called by most people a gastric bypass, could be performed on the Veteran, and it was done in October 2000.  Prior to this surgery the Veteran had feared for his life and had been unable to complete his vocational rehabilitation program because he could not attend classes due to the sleep apnea.  Page 15. 

The October 2000 surgery had resolved his sleep apnea, as shown by a follow-up study at a sleep lab which had yielded results that were normal, finding no sleep apnea.  Also, prior to the surgery, studies had found elevated glucose levels which were indicative of diabetes.  After the surgery, his glucose levels were reduced to the normal range and he eventually lost almost 100 pounds of weight, all in addition to eliminating his sleep apnea.  Page 16.  Eventually, after the surgery, he returned to college and obtained his degree, completing his education with honors.  The Veteran's representative cited authority for reimbursement for those enrolled in VA vocational rehabilitation.  Page 17.  The Veteran then further stated that while the October 2000 surgery had been voluntary, he had tried multiple treatment modalities, had made numerous attempts to obtain VA assistance and treatment, was losing time in his college classes, and his anxiety associated with his service-connected PTSD became worse and he felt he had nothing to lose, so he took the chance and had the surgery.  He felt that he was fortunate to have obtained good results from the surgery and that without the surgery he might not now be alive; rather, chances were that he would have died in his sleep.  Pages 20 and 21.  

On file is an October 2009 report from a VA "Fee Clinical Review Nurse" which states that there was no clinical evidence to support that the gastrointestinal surgery in October 2000 was performed in a medical emergency of such nature that delay would have been hazardous to life or health, and when Federal facilities were unavailable.  A March 25, 1999, VA pulmonary record indicated that the final recommendation was that the Veteran should have a tracheostomy for his apnea and in August 2001 the Veteran rejected that approach.  The October 2000 operative report did not indicate that the surgery was performed "emergently" and states that the cholecystectomy was done for a preventative measure and not for treatment of cholecystitis.  The most recent VA documentation prior to the surgery in July 2000 indicated that the Veteran was seen for tinnitus, and there was no mention of sleep apnea at that time.  The last VA document addressing sleep apnea was on July 10, 2000, and indicated that as to the central and obstructive sleep apnea there was no change.  Clinical documentation indicated that the Veteran was seeking this surgery on a non-VA basis as early as several months before the surgery, having requested a letter from a VA psychologist addressing his competency and other documentation, in July 2000, noted that he was to be evaluated at a private facility for gastrointestinal surgery to lose weight and reduce obesity.  As this surgery was not scheduled until October 2000 it could not "be construed as emergent in nature" and could not be considered the "final recommendation" for the condition of sleep apnea.  He now weighed 57 pounds less than when he independently sought gastrointestinal surgery and a July 2001 consult report, addressing pulmonary function testing, noted that the Veteran "still feels that he may have sleep apnea" and this was almost a year after the gastrointestinal surgery.  It was concluded that the Veteran had sought gastric bypass surgery from a non-VA provider as a matter of choice.  He was instructed by a VA pulmonologist that the final recommendation for his condition was a tracheostomy.  The Veteran chose to pursue elective surgery through a non-VA provider which was unauthorized by VA.  

The June 2010 Supplemental Statement of the Case (SSOC) indicates that a January 2010 statement was obtained from a VA Interim Chief of Staff.  The Board is unable to find this record.  However, the June 2010 SSOC was signed by this VA Interim Chief of Staff and contains what is apparently a summary of the January 2010 statement.  In the SSOC it was stated, in brief, that at the time of the October 2000 gastric bypass the Veteran concomitantly had a cholecystectomy due to "chronic cholecystitis" but the records suggested this procedure was done prophylactically due to the high risk of cholelithiasis postoperatively.  In addition to morbid obesity, the Veteran had multiple medical diagnoses, including coronary artery disease, diabetes, hyperlipidemia, hypothyroidism, and significant sleep apnea.  Many of these conditions could be markedly improved with dramatic weight loss.  The history of discussions among VA medical personnel concerning the Veteran's desired surgery was related, including the conclusion that the Veteran was "not appropriate" for bariatric surgery.  The record indicated that there were conversations with the Veteran as to the surgery and even in July it was noted that he was to be evaluated at the Winchester Medical Center.  

The VA Interim Chief of Staff further noted that a 2005 VHA Handbook indicated that by July 2004 more than 800 bariatric operations had been performed, thus showing that this service was available thru VA and refuted the Veteran's claim that his need could not be met.  The Handbook referred to only one "emergency" situation and referral of a patient was after surgery for treatment of "complications from a bariatric operation that required urgent intervention."  The Handbook did not define or refer to an emergency situation for the initial surgery.  In the VA Interim Chief of Staffs' review of available medical information, the Veteran had been a candidate for the surgery but the service was not a "life threatening" emergency "but certainly was reasonable and indicated in an elective fashion."  Although the VA Handbook was not available in 2000, the process was followed with a referral to a surgical program, an evaluation of his co-morbid medical conditions, and a pre-operative psychological status was initiated.  Also, the surgery had been deemed "not appropriate" by the attending physician in Baltimore.  However, a second opinion was available to all veterans but this was not pursued; rather, the Veteran opted for non-authorized non-VA surgery.  In summary, the bariatric surgery of October 2000 did not represent care provided for a life threatening emergency nor was fee-basis authorization provided pre-operatively.  

Law and Regulations

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2010).  Here, the Veteran's treatment at the non-VA facility was not authorized.  

38 U.S.C.A. § 1725(b)(3)(D) provides that a veteran "is not eligible for reimbursement for medical care or services" which are reimbursed under 38 U.S.C.A. § 1728.  

Nevertheless, under 38 U.S.C.A. § 1728(a) (West. 2002) and 38 C.F.R. § 17.120 (2010) (quoted below), when there is a timely claim (as defined at 38 C.F.R. § 17.126 within 2 years after medical care or service; or if care or service are rendered prior to an award of service-connection for the disability treated, within 2 years of VA notification of the award) the VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) For veterans with service connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services: 
(1) For an adjudicated service-connected disability; 
(2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; 
(3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable. VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

All three requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993). 

Prudent Lay Person Standard

38 U.S.C.A. § 1728(c) provides that: 

In this section, the term "emergency treatment" has the meaning given such term in section 1725(f)(1) of this title.  

In claims for reimbursement under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728 the prudent layperson standard applies.  Swinney v. Shinseki, 23 Vet. App. 257, 266, footnote 6 (2009).  

The prudent lay person standard under 38 U.S.C.A. § 1725(f)(1) is incorporated into 38 U.S.C.A. § 1728 (c) and provides that "emergency treatment" is medical care or services furnished, in pertinent part, "when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health."  Swinney v. Shinseki, 23 Vet. App. 257, 264 (2009) (quoting 38 C.F.R. § 17.1002(b)). 

38 C.F.R. § 17.1002(b) provides that: 

The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part)... 

The Court had held that both medical and lay evidence may be considered in a prudent-layperson evaluation; however, because neither 38 U.S.C.A. § 1725 nor 38 U.S.C.A. § 1728 requires a medical finding of an emergency, and it is error to even implicitly require medical evidence.  Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).  

38 C.F.R. § 17.1002(b) does not require that the treatment at a private facility be for an emergent condition; rather it only requires the VA determine whether, under the circumstances present at the time the veteran sought treatment at the private facility, a prudent layperson would reasonably expect that his/her condition was such that delay in seeking treatment would be hazardous to her health or life.  Swinney v. Shinseki, 23 Vet. App. 257, 264 (2009).  

In weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, VA may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition but that determination, made in hindsight, is not dispositive of whether the claimant is eligible for reimbursement because if Congress had intended that fact to be outcome-determinative, it would not have included the "prudent layperson" standard.  Swinney v. Shinseki, 23 Vet. App. 257, 265 (2009).  

The advice of a physician prior to the treatment for which reimbursement is requested may be considered among the totality of the circumstances in determining whether a "prudent layperson" would have believed that delaying treatment would be hazardous to her life or health; however, it is not to be treated as a dispositive factor.  Swinney v. Shinseki, 23 Vet. App. 257, 265 (2009) (in which the claimant was repeatedly told that her medical condition was stable).  

VA may not disregard a claimant's own statements regarding a belief that delaying seeking treatment for her condition would be hazardous to health by finding that, as a layperson, the claimant (or other lay person) lacked the medical expertise necessary to determine if the condition was emergent, because this would disregard the requirement that VA consider the claimant's state of mind at the time private treatment was sought and evaluate the claimant's actions in light of what a prudent layperson would do under the same circumstances.  Swinney v. Shinseki, 23 Vet. App. 257, 266 (2009).  

Also, while pain may be considered as a relevant factor, the mere fact that pain decreases after seeking treatment, would not necessarily be "relevant to the question of what a prudent layperson would believe about her condition at the time she sought treatment [sic]" because 38 C.F.R. § 17.1002(b) states that "severe pain" is a symptom that may cause a prudent layperson to reasonably expect that the absence of immediate medical attention would be hazardous to her life or health.  Swinney v. Shinseki, 23 Vet. App. 257, 266 (2009).   

Moreover, reliance on a medical opinion as a determinative factor, simply as competent evidence, as to whether a condition was "emergent" is incorrect because "the Court concludes that both medical and lay evidence may be considered in a prudent-layperson evaluation" inasmuch as the statutes do not require a medical finding of an emergency and, thus, VA may not implicitly require medical evidence.  Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).   

Analysis

The Veteran has applied for reimbursement for unauthorized medical expenses he incurred at a private hospital for treatment and services rendered from October 10, 2000 to October 13, 2000.

The Veteran has been assigned a 100 percent schedular evaluation for PTSD, effective July 29, 1983.  That 100 percent schedular rating is now protected under 38 U.S.C.A. § 110 (West 2002) and 38 C.F.R. § 3.951(b) (2010) (when a rating for a service-connected disorder at or above a given level is in effect for 20 years or more, as computed from the effective date of the evaluation to the effective date of any purported reduction, the rating will not be reduced except on a showing of fraud.  This does not require actual receipt of monies); see also Salgado v. Brown, 4 Vet. App. 316, 318-320 (1993). 

Also, it is undisputed that the Veteran had been receiving VA vocational rehabilitation benefits at the time of the October 2000 surgery. 

The Board will first address potential entitlement for reimbursement based on the Veteran's enrollment in VA vocational rehabilitation at the time of the October 2000 private surgery.  However, 38 U.S.C.A. § 1725(b)(1) provides that a veteran is eligible for reimbursement for medical care or services if participating in VA health-care and is personally liable for non-VA "emergency treatment.  38 U.S.C.A. § 1725(b)(3)(D) states that a veteran is personally liable if "not eligible for reimbursement for medical care or services under section 1728."  

In other words, it must first be determined if the Veteran is eligible for reimbursement under 38 U.S.C.A. § 1728 before eligibility for reimbursement can be obtained under 38 U.S.C.A. § 1725.  

The Veteran further alleges that the surgery was the result of a medical emergency and that any further delay of the surgery would have been hazardous to his life or health.  He further alleges that in March 2000 the Baltimore, Maryland VA Medical Center indicated that VA did not perform the type of surgery he needed.  He maintains that consequently a VA facility was not then feasibly available to perform his necessary surgery.

The October 2004 Board remand conceded that the September 2001 statement from the Veteran's private physician could be interpreted as indicating that delay in performing the surgery would have been hazardous to the Veteran's life or health.  However, as the Court later determined in Swinney, Id., issued in 2009, medical evidence and even a medical opinion are not necessarily required under the prudent layperson standard.   While a VA medical opinion was request in three prior Board remands, these were all prior to the Court's decision in Swinney, Id.  Moreover, again as announced in Swinney, Id., entitlement to reimbursement does not require that there have been a life-threatening emergency.  Also, while there is evidence addressing whether the Veteran's VA treatment was a deviation from proper medical care, for the purposes of entitlement to reimbursement this is not an issue or question which the Board need address.  Likewise, the repeated characterization of the surgery as "elective" in the VA medical opinions on file is not dispositive.  Rather, as explained in Swinney, Id., it is the perception of the need for treatment in the eyes of the claimant that is dispositive.  

Based on the evidence of the potential adverse consequences of sleep apnea and obesity, and in light of the Veteran's co-morbid heart disease, including hypertension, hypothyroidism, and diabetes, together with the Veteran's extensive efforts for over six month to obtain VA treatment, as well as the refusal by VA to provide the surgery (which, of course, means that VA treatment was not "feasible"), it must be concluded that a prudent layperson would have reasoned that further delay would have placed his health in serious jeopardy.  Indeed, this is exactly the essence of his testimony.  Further, this is particularly true in light of his service-connected PTSD, which he testified included significant anxiety.  

Accordingly, favorably resolving doubt in favor of the Veteran, as required under 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, reimbursement for medical treatment and services rendered at a private medical facility from October 10, 2000, to October 13, 2000, is warranted. 

Lastly, that providing notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA), was addressed in three prior Board remands, and that ultimately notice was provided in an April 2009 RO letter.  Also, the prior remands required that VAOPT records from the Baltimore, Maryland, VA Medical Center should be obtained but have not been associated with the claim files.  See generally Stegall v. West, 11 Vet App 268 (1998).  Nevertheless, in light of the favorable decision below, the Board finds that any omissions in VA's duties to the Veteran are rendered harmless.  Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

Entitlement to the payment or reimbursement of the cost of unauthorized medical treatment and services rendered from October 10, 2000 to October 13, 2000, is granted.  



____________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


